Per Curiam:
For the reasons stated in the opinion in Gilleran v. Owens (184 App. Div. 209), herewith handed down, the order appealed from is affirmed, with ten dollars costs and disbursements, with leave to the defendant to withdraw its demurrer and to answer the amended complaint on payment of costs in this court and at the Special Term.
Present — Clarke, P. J., Laughlin, Smith, Page and Shearn, JJ.
Order affirmed, with ten dollars costs and disbursements, with leave to defendant to withdraw demurrer and to answer on payment of costs in this court and at Special Term.